CERTAIN persons claiming to be creditors of A., filed a bill in chancery against him and his infant children, to subject certain land to the payment, of the complainants’ claims, which land, it was alleged, the father had caused to be conveyed to his children to defraud his creditors. Some of the complainants were judgment-creditors; the others were not. The father answered and confessed the bill. The infants answered by their guardian ad litem in the usual form. Held, that a decree for the complainants, on no other evidence than the father’s answer, was erroneous. Held, also, that those complainants who were not judgment-creditors should not have been parties to the suit. Kipper v. Glancey, 2 Blackf. 356. — West v. M‘Carty, 4 id. 244 (1).

 Vide O’BHen v. Coulter, 2 Blackf. 421.